Citation Nr: 1440466	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-46 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2011, the Board issued a decision finding that a December 1952 incident resulting in a gunshot wound was incurred in the line of duty. Subsequently the claims of service connection for residuals of a gunshot wound of the pelvis and for a bladder disorder were granted in full by the RO in October 2013; these issues are no longer on appeal. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011. A transcript of the hearing is associated with the claims file. 

The RO erroneously scheduled the Veteran for a Board hearing in July 2014; the Veteran did not appear. In any case, he was not entitled to another hearing. 

The Veteran's claim is deemed to encompass any mental health disorder, not just PTSD; the issue has been re-characterized on the title page. Clemons v. Shinseki, 23 Vet App 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDING OF FACT

A current psychiatric disability has not been demonstrated and there is no diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In an October 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c). Service treatment records have been associated with the claims file. All adequately identified and available medical records have been secured. The January 2012 VA examiner performed a thorough examination and issued a reasoned report. The Board finds the examination report to be fully adequate and consistent with the rest of the evidence. The Board is satisfied there was substantial compliance with its remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that VA personnel who chair a hearing: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that the pertinent disability was related to active duty would be helpful in establishing the claim. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing. The duties to notify and to assist have been met. 

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not include PTSD. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

To prevail on the issue of service connection, there must be medical evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to DSM-IV and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2013). 

When a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist the veteran's statements alone may establish the occurrence of the claimed stressor in absence of clear and convincing evidence to the contrary and provided the stressor is consistent with the veteran's service. 38 C.F.R. § 3.304(f)(3). 

Personality disorders are not diseases or injuries within the meaning of applicable legislation unless they are secondary to or superimposed upon another service-connected disability. 38 C.F.R. §§ 3.303(c), 3.310, 4.9, 4.127 (2013). 

The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2002). 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

As stated in the Board's prior decision, the record is clear that the Veteran was shot in the upper left buttock while off duty in December 1952. According to contemporaneous service treatment records, the Veteran was shot by a city policeman when caught trespassing on private property and refusing to halt as ordered.  See March 1953 Report of Medical, Dental, and Hospital Treatment of the Personnel of the Navy and Marine Corps by Other Than the Medical Department of the Navy; June 1953 Administrative Remarks; July 1953 service treatment record. An August 1953 Board Recommendation for Administrative Discharge noted that the Veteran had been charged with attempted burglary and trespassing, but a grand jury did not indict him. See also, April 1953 letter from Office of Criminal District Attorney R.H.G. in Beaumont, Texas. 

Despite the favorable finding of no willful misconduct, the Board's prior credibility determination remains; that is, the Veteran's varying accounts of the incident render him not to be a reliable source for information on what happened in service. Caluza, 7 Vet. App. at 511. While the Veteran was competent under 38 C.F.R. § 3.159(a)(2) to provide lay evidence of what occurred, his statements differ as to the specifics of the incident except in unwavering assertions of blamelessness. See October 2011 Board decision. 

After declining to file a claim at separation and filing a dental claim in 1961, the Veteran raised a claim in August 2008 for PTSD but stated that the date it began was "unknown."  In an October 2008 statement, the Veteran stated that the incident in service caused his PTSD and was traumatic and stressful. At the August 2011 Board hearing, the Veteran stated that he filed for PTSD because he had irritability and anger issues since this incident. (Transcript, p 8.) The Veteran stated he only feared for his life at the hospitals after the incident when he overhead medical personnel say he didn't have time to live. Id. The Veteran did not remember the month of the incident or really what time of day it happened. ( p 16.) 

In January 2012, the Veteran attended a VA examination. The examiner reviewed the claims file, all medical records, performed a clinical interview and reviewed medical literature. The Veteran did not have a diagnosis of PTSD or any other mental disorder; the criteria for PTSD were not met. The Veteran's pre-military social history was recorded and described a childhood marred by neglect. Yet he had a productive work history had been married 30 years to his second wife; he described this as a good marriage (The August 2011 Board transcript also shows his wife was supportive). He had friends and hobbies. He denied current or past psychiatric treatment. He described his military rank history, but the examiner noted his explanation was confusing and did not match his personnel records. 

In describing the shooting, the Veteran again stated he was exercising and mistaken for a thief. He denied being in trouble in service, apparently forgetting his indecent exposure conviction and separate other charges that were not pursued. He did not remember that indecent photographs were found in his locker. He responded that the military was "making up records." 

The examiner noted the Veteran's account of the incident varied even in 1953, soon after it happened. She also noted the psychological testing in 1953 where the Veteran's explanations for the incident were unrealistic and somewhat illogical. Psychological testing at the time was essentially inconclusive, although exhibitionist tendencies were noted. 

He denied filing a PTSD claim to the examiner, but stated he was "nervous," explaining how he felt about not having a job or home after he was discharged. He denied anger, irritability, and other mental health symptoms. The possibility he had a personality disorder was deferred, but he had no mental health disorder. A mental status examination was largely normal; the examiner noted some anxious mood and his memory was intact except regarding the incidents in service.

The Board finds the Veteran inconsistent regarding any past assertion of PTSD or a psychiatric disability. Caluza, 7 Vet. App. at 511. 

Here, the Board does not find that the Veteran ever had PTSD or any other mental disability. Instead, when he was clinically interviewed, his full history was reviewed via past medical and service treatment records and medical literature was consulted, the examiner found that he did not have any mental disorder. This finding is consistent with a July 1954 USNH inpatient treatment record where no psychiatric symptoms were noted, an October 2002 private record where the Veteran reported he was retired but in good health and enjoyed being active in senior citizen groups and multiple private records from 2006 showing that under a review of symptoms the Veteran had "no anxious feelings" in the "psychiatric" category. 

Even the August 2014 Informal Hearing Presentation acknowledged the Veteran has not submitted any evidence that would support a diagnosis of PTSD. 

While 38 C.F.R. § 3.304(f)(3) provides a presumption regarding the stressor, the stressor is not the determinative issue where there is a lack of a diagnosis. The exposure to a stressor, in particular, suffering from a gunshot wound in service, is conceded. 

Further, the Veteran's claim is deemed to encompass any mental health disorder, not just PTSD. Clemons, 23 Vet. App. 1. The VA examination report shows that the Veteran has no other psychiatric disability. To the extent this report conflicts with any in-service suspicion of psychiatric abnormality, the Board assigns more probative weight to the VA examination report where the Veteran was interviewed and the examiner reviewed the file as well as current medical literature. See Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008). The Veteran has not contended that he meets the criteria for a diagnosis of any other psychiatric disability, to include a personality disorder (which would have to be secondary to another disability). An essential element for the claim of service connection is not met. Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against a finding that the Veteran has a current psychiatric disability other than PTSD.  Because there is also no diagnosis of PTSD, the preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


